Stephens, J.,
dissenting. The matter as to attorney’s fees to be paid by the plaintiff for the drawing of the deed, etc., is separate and distinct from the question as to whether the .defendant, the real-estate broker, had procured a purchaser in accordance with the plaintiff’s terms. Whether the plaintiff and the defendant came to an agreement as to the matter of such attorney’s fees is immaterial. The evidence appears to be conclusive that the broker found a purchaser upon the plaintiff’s terms, and was therefore as a matter of law entitled to the commission. The evidence is insufficient to authorize the verdict found for the defendant. I am of the opinion that the judgment should be . reversed upon the ground that the verdict found is without evidence to support it. I therefore dissent from the judgment of affirmance.
Graham Wright, B. A. Benny Jr., for plaintiff.
Maddox, Matthews & Owens, for defendant.